                     UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE:                               )
JOSEPH A. VAUDO                      )      Chapter 13
       Debtor,                       )      Case No.: 19-13881
____________________________________)

   AFFIDAVIT IN SUPPORT OF MOTION TO EXTEND THE AUTOMATIC STAY

I, Joseph A. Vaudo, being duly sworn, do hereby depose and state the following:

       1.      I am a Debtor in Case No. 19-13881 which Chapter 13 bankruptcy petition was

filed on November 12, 2019.

       2.      I filed the Chapter 13 bankruptcy petition because the individual who is secured

against my home was trying to foreclose for the balance due to him. I want to be able to pay him

in full and save my home located at 298 Route 6A Sandwich, Massachusetts.

       3.      I had one previous bankruptcy case pending within one year of the case herein on

March 7, 2019 which was Case No. 19-10740 an individual Chapter 13 Bankruptcy case filed in

the Eastern District of Massachusetts.

       4.      The previous case, Case No. 19-10740, was dismissed because due to the nature

of my business in operating a fish market and the inconsistent income coming in, I was unable to

afford the plan payment.

       5.      I am employed and receive sufficient income to make plan payments.

       6.      The change of circumstances between my Prior Case and the Present Case is that

one of my properties located at 19 Grove Street Sandwich, Massachusetts was sold back in

September 2019. From the sale I was able to pay approximately $469,000.00 to Anthony Prevett,

who is secured against all of my assets. In addition, I have been working diligently to sell my

equipment at my business at 8 Gallo Road Sandwich, Massachusetts to be able to pay Anthony
Prevett the balance he is due. There is currently a seafood wholesaler who is interested in

purchasing or leasing the building from my landlord, G-FOUR LLC, and they would also be

interested in buying my equipment. As an auction was scheduled on my home, I needed more

time to be able to sell my equipment.

       7.      My financial and personal affairs are such that bankruptcy case 19-13881 will be

concluded with a confirmed plan that will be fully performed.



SWORN under the pains and penalties of perjury this 26th day of November, 2019.



                                                     ____________________
                                                     Joseph A. Vaudo
Dated: November 26, 2019
                                CERTIFICATE OF SERVICE

The undersigned hereby certifies a copy of the above has been served by first class mail postage
prepaid upon the creditors of record as set forth on the following pages.


                                            /s/ Peter M. Daigle___________________
                                            Peter M. Daigle, Esquire
                                            BBO # 640517
                                            1550 Falmouth Road, Suite 10
                                            Centerville, MA 02632
                                            (508) 771-7444

Dated: November 26, 2019

Electronic Mail:

Carolyn Bankowski, US Trustee
John Fitzgerald, Asst. US Trustee
J. Alexander Watt, Esquire for G-FOUR LLC
Robert Jachowicz, Esquire for Anthony Prevett

First Class Mail:


40 Court Street
John Kiernan
40 Court Street, 3rd fl
Boston, MA 02108
American Express Business
P.O. Box 1270
Newark, NJ 07101
Amex
P.o. Box 981537
El Paso, TX 79998
Amex
Correspondence/Bankruptcy
Po Box 981540
El Paso, TX 79998
Anthony J. Prevett
Mayer, Antonellis, Jachowicz & Haranas
P.O. Box 966
Framingham, MA 01701
AT & T
PO Box 105068-5068
Atlanta, GA 30348
Bank Of America
Po Box 982238
El Paso, TX 79998
Bank Of America
Attn: Bankruptcy
Po Box 982238
El Paso, TX 79998
Bank Of America
4909 Savarese Circle
Fl1-908-01-50
Tampa, FL 33634
Bank of America, N.A.
P O Box 982284
EL PASO, TX 79998-2238
Beth Israel Deaconess Med Cr.
PO Box 3784
Boston, MA 02241
Boston Lobster Company
345 West 1st Street
Boston, MA 02127
C&C Scale Co.
107 Rocky Meadow Street
Middleboro, MA 02346
Cape Cod Endodontics, PC
441 Route 130
Sandwich, MA 02563
Cape Cod Healthcare
Cape Cod Hospital
PO Box 55396
Boston, MA 02205
Carine Joannou
c/o Jamis Bikes
151 Ludlow Ave.
Northvale, NJ 07647
Cavossa Disposal
210 Nathan Ellis Hgwy
East Falmouth, MA 02536
Citibank, N.A.
P.O. Box 6004
Sioux Falls, SD 57117
Comcast
P.O. Box 21828
Saint Paul, MN 55121
Commonwealth of Mass
55 City Hall Plaza
Brockton, MA 02301
Credit Control, LLC
P.O. Box 546
Hazelwood, MO 63042
Credit Solutions, LLC
2277 Thunderstick Drive
Suite 400
Lexington, KY 40505
Discover Financial
Po Box 3025
New Albany, OH 43054
Discover Financial
Po Box 15316
Wilmington, DE 19850
Dish Network
c/o AFNI
PO Box 3517
Bloomington, IL 61702
Eastern Bank
1 Eastern Place
Lynn, MA 01901
Eastern Bank
Attn: Collections Dept.
195 Market Street
Lynn, MA 01901
ESP Receivables Management, Inc.
P.O. Box 1547
Mandeville, LA 70470
Eversource
One Nstar Way
Westwood, MA 02090
Excel Building Systems Company, Inc.
c/o Kevin Michael Flannigan, Esq.
Flannigan & Associates, P.C.
540 Main St., Suite 16A
Hyannis, MA 02601
Falmouth Publishing Company
50 Depot Ave
Falmouth, MA 02540
G- Four LLC
P.O. Box 368
Sagamore Beach, MA 02562
HMFP BIDMC Anesthesia
PO Box 360079
Boston, MA 02241
HMFP-Medicine
P.O. Box 415724
Boston, MA 02241
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101
Lyndsay Ann Long
Martinez Seafood, Inc.
Boston Fish Pier 25-27
212 Northern Avenue
Boston, MA 02210
Massachusetts Department of Revenue
Bankruptcy Unit
P.O. Box 9564
Boston, MA 02114
Midland Funding
2365 Northside Dr Ste 300
San Diego, CA 92108
Midland Funding
2365 Northside Drive
San Diego, CA 92108
National Grid
PO Box 9037
Addison, TX 75001
Partners Healthcare
6 Revolution Drive, Suite 402
Somerville, MA 02145
Peter and Claire Watts
5 Beechwood Lane
Wellfleet, MA 02667
Portfolio Recovery
Po Box 41021
Norfolk, VA 23541
Portfolio Recovery
120 Corporate Blvd Ste 1
Norfolk, VA 23502
Puritan Cape Cod
P.O. Box 730
Hyannis, MA 02601
Receivables Outsourcing, LLC
PO Box 62850
Baltimore, MD 21264
Renato Silva
c/o Kevin Michael Flannigan, Esq.
Flannigan & Associates, P.C.
540 Main St., Suite 16A
Hyannis, MA 02601
Rood Riddle Equine Hospital
P.O. Box 12070
Lexington, KY 40580
Telecom
The Fuel Company
P.O. Box 1330
Sandwich, MA 02563
Town of Sandwich
Ambulance Service Provider
8 Turcotte Memorial Drive
Rowley, MA 01969
Transworld Systems Inc.
500 Virginia Dr Suite 514
Fort Washington, PA 19034
Verizon
500 Technology Dr
Weldon Spring, MO 63304
Verizon
Verizon Wireless Bk Admin
500 Technology Dr Ste 550
Weldon Springs, MO 63304
Wells Fargo
PO Box 30086
Los Angeles, CA 90030
Woodbury's Lawn Service
13 Rt 6A
Sandwich, MA 02563
